NONPRECEDENTIAL DISPOSITION
                  To be cited only in accordance with Fed. R. App. P. 32.1 
  
 

                  United States Court of Appeals
                                   For the Seventh Circuit 
                                   Chicago, Illinois 60604 
                                                
                                 Submitted October 23, 2017* 
                                 Decided November 9, 2017 
                                                
                                            Before 
 
                         FRANK H. EASTERBROOK, Circuit Judge
                          
                         MICHAEL S. KANNE, Circuit Judge 
                          
                         DAVID F. HAMILTON, Circuit Judge 
 
Nos. 16‐3255 & 16‐3559 
 
DAVID M. JOHNSON,                                      Appeals from the United States District 
      Plaintiff‐Appellant,                             Court for the Northern District of Illinois, 
                                                       Eastern Division. 
      v.                                                
                                                       No. 16 CV 1182 
LYNETTE THOMPSON‐SMITH, et al.,                         
      Defendants‐Appellees.                            Thomas M. Durkin, 
                                                       Judge. 
 
                                           O R D E R 

       David  Johnson  appeals  the  dismissal  with  prejudice  of  his  complaint  under 
42 U.S.C.  §  1983,  which  alleges  that  he  was  deprived  of  a  hearing  before  the  Illinois 
Workers’ Compensation Commission in violation of several federal constitutional rights. 



                                                 
            * We have agreed to decide the case without oral argument because the briefs and 

record adequately present the facts and legal arguments, and oral argument would not 
significantly aid the court. See Fed. R. App. P. 34(a)(2)(C). 
Nos. 16‐3255 & 16‐3559                                                        Page 2 
 
Because absolute immunity protects each defendant from claims that the administrative 
adjudication violated Johnson’s rights, we affirm.   
       Johnson worked as a full‐time driver for Melton Truck Lines. He alleges that while 
on the job, he injured his hand and could not work anymore as a truck driver. In July 
2013,  he  brought  a  workers’  compensation  claim  against  Melton.  The  Commission 
appointed arbitrator Lynette Thompson‐Smith to the contested case. It is not clear what 
occurred  in  the  case  until  January  2015,  when  Melton  moved  to  set  a  trial  date  or, 
alternatively, to dismiss Johnson’s case for lack of jurisdiction. We can take judicial notice 
of Thompson‐Smith’s order. See Ray v. City of Chicago, 629 F.3d 660, 665 (7th Cir. 2011). 
The  order  shows  that  she  dismissed  the  case  on  September  22,  2015,  for  want  of 
prosecution  after  Johnson  had  missed  a  status  hearing  and  his  trial  date.  There  is  no 
indication  whether  Johnson  ever  filed  a  petition  to  reinstate  his  case.  He  did  not  seek 
judicial review in the state courts.     
        Instead, Johnson filed this lawsuit alleging that Thompson‐Smith refused to give 
him a hearing and thus violated his federal constitutional rights to both procedural and 
substantive due process of law, as well as his rights under the Takings Clause and the 
Contracts  Clause.  Johnson  also  claimed  that  two  senior  Commission  officials,  Ronald 
Rascia and William Blumthal, failed to train and supervise Thompson‐Smith adequately 
or  failed  to  intervene  to  prevent  her  from  mishandling  his  claim  and  denying  him  a 
hearing.  The  defendants  moved  to  dismiss  the  complaint  under  Federal  Rule  of  Civil 
Procedure  12(b)(6),  and  the  district  judge  granted  the  motion.  The  judge  held  that 
Thompson‐Smith had absolute judicial immunity, that the two more senior officials had 
qualified  immunity,  and  that  Johnson  did  not  plead  a  plausible  claim  that  he  was 
deprived of any constitutional right. Because the judge could not “conceive of how any 
amendment could render the defendants liable under the circumstances of this case,” he 
did not let Johnson amend his complaint and dismissed the action with prejudice. Johnson 
v. Thompson‐Smith, 203 F. Supp. 3d 895 (N.D. Ill. 2016). 
        We must first consider our appellate jurisdiction. Johnson filed a timely notice of 
appeal following the district court’s final order of dismissal, giving this court jurisdiction 
to  review  that  decision  in  appeal  16‐3255.  Fed.  R.  App.  P.  4(a)(1)(A).  After  filing  that 
notice  of  appeal,  however,  Johnson  moved  for  leave  to  amend  his  complaint.  On 
September 19, 2016, the district court denied that motion because the case was already on 
appeal. Nine days later Johnson filed a second notice of appeal, which was identical to 
the  first  and  made  no  mention  of  the  denial  of  his  motion  to  amend.  We  ordered 
supplemental  briefing  about  whether  we  should  dismiss  the  second  appeal,  16‐3559, 
either for lack of jurisdiction or because it is unnecessary. After receiving those briefs we 
Nos. 16‐3255 & 16‐3559                                                                        Page 3 
 
consolidated the two appeals and directed the parties to discuss in their appellate briefs 
our  jurisdiction  over  the  second  appeal  “in  light  of  appellant’s  failure  to  identify  that 
order in [his] ‘amended’ notice of appeal.”   
        Johnson does not discuss jurisdiction in his brief. The appellees maintain that there 
is jurisdiction over the second appeal because it would be overly formalistic, especially 
given  the  timing  of  the  second  notice  of  appeal,  to  require  it  to  identify  the  order  of 
September 19. This approach is consistent with our precedent, as long as the appellee is 
not prejudiced. See Badger Pharmacal, Inc. v. Colgate‐Palmolive Co., 1 F.3d 621, 625‐626 (7th 
Cir. 1993); see also Librizzi v. Children’s Mem. Med. Ctr., 134 F.3d 1302, 1306 (7th Cir. 1998). 
So we would not dismiss the second appeal for lack of jurisdiction based upon the failure 
to designate expressly the order denying leave to amend. 
        But we do find the second appeal unnecessary. The district court recognized that 
it  lacked  jurisdiction  to  consider  Johnson’s  motion  for  leave  to  amend  his  complaint 
under Rule 15(a) because he had already appealed the judgment. See Asher v. Harrington, 
461  F.2d  890,  895  (7th  Cir.  1972)  (holding  appeal  of  dismissal  of  original  complaint 
divested  district  court  of  jurisdiction  to  consider  motion  for  leave  to  file  amended 
complaint); see also Grube v. Lau Industries, Inc., 257 F.3d 723, 731 (7th Cir. 2001) (“[O]nce 
a notice of appeal is filed with the district court it is divested of jurisdiction over the case, 
and the appellate court assumes jurisdiction.”). It would be different if the motion could 
have been construed reasonably as a motion for reconsideration under Federal Rule of 
Civil Procedure 59(e). See Obriecht v. Raemisch, 517 F.3d 489, 493 (7th Cir. 2008). In that 
situation, we would have stayed the first appeal pending resolution of the new motion, 
Florian v. Sequa Corp., 294 F.3d 828, 830 (7th Cir. 2002), and then a ruling on the Rule 59 
motion, which is not separately appealable, would have merged into the existing appeal. 
See Martinez v. City of Chicago, 499 F.3d 721, 727 (7th Cir. 2007). The district court did not 
view Johnson’s motion that way, however, and based upon its plain language, neither do 
we.  See  Vicom,  Inc.  v.  Harbridge  Merchant  Services,  Inc.,  20  F.3d  771,  784  (7th  Cir.  1994) 
(“district  court  did  not  err  in  declining  to  rule  on  the  merits  of  [plaintiff]’s  Rule  15(a) 
motion absent a prior Rule 59(e) or 60(b) motion to re‐open judgment”).   
        But  the  question  whether  Johnson  should  have  been  granted  leave  to  amend  is 
properly before this court anyway. The dismissal with prejudice “had the combined effect 
of dismissing the original complaint and of denying plaintiff[] leave to amend.” Asher, 
461  F.2d  at  895.  The  first  notice  of  appeal  was  enough  to  bring  the  amendment  issue 
within  our  jurisdiction.  The  second  appeal,  no.  16‐3559,  is  dismissed  because  it  was 
unnecessary. 
Nos. 16‐3255 & 16‐3559                                                               Page 4 
 
       In any event, the jurisdictional discussion does not affect the ultimate result here. 
Whether Johnson should have been given leave to amend is within the scope of the first 
appeal. Johnson has not even mentioned that issue, let alone argued that the district court 
erred. He therefore waived the issue. See Home Care Providers, Inc. v. Hemmelgarn, 861 F.3d 
615, 625 (7th Cir. 2017). 
       With  jurisdiction  secure,  we  move  to  the  merits  of  the  first  appeal.  Johnson’s 
arguments do not persuade us that his original complaint stated a claim for relief against 
the defendants he sued. First, arbitrator Thompson‐Smith’s decision to dismiss Johnson’s 
case was a judicial act protected by absolute immunity. See generally Forrester v. White, 
484  U.S.  219,  227  (1988)  (adopting  functional  test  for  acts  protected  by  absolute 
immunity). Workers’ compensation arbitrators in Illinois are not private arbitrators but 
administrative law judges who work for the state. See Hagan v. Quinn, 867 F.3d 816, 827–
28 (7th Cir. 2017) (arbitrators hold policymaking jobs for purposes of First Amendment 
claims).  Absolute  judicial  immunity  extends  to  the  judicial  acts  of  such  officials.  See 
Brunson v. Murray, 843 F.3d 698, 712 (7th Cir. 2016) (collecting cases); see also Coleman v. 
Dunlap, 695 F.3d 650, 652 (7th Cir. 2012) (“Parties who, although not judges, engage in 
adjudication such as … administrative tribunals … enjoy absolute immunity.”). 
        Johnson  cannot  circumvent  this  protection  by  suing  Rascia  and  Blumthal  for 
failing  to  prevent  Thompson‐Smith  from  exercising  her  adjudicative  power  in  a 
particular  way  (or  for  failing  to  train  her  or  supervise  her  adequately  in  her  duties  as 
arbitrator).  The  underlying  act  was  protected  by  absolute  immunity,  and  Rascia  and 
Blumthal cannot be held directly liable simply because their positions are not generally 
judicial in nature. See Auriemma v. Montgomery, 860 F.2d 273 (7th  Cir. 1988) (“Absolute 
immunity  is  designed  to  protect  the  functions  that  particular  government  officials 
perform, not the government officials themselves.”); Juriss v. McGowan, 957 F.2d 345, 348 
(7th Cir. 1992) (“Absolute immunity is granted with an eye to the function performed by 
the sued official, not the status or identity of that official.”). Nor can they be vicariously 
liable  under  §  1983.  Perez  v.  Fenoglio,  792  F.3d  768,  781  (7th  Cir.  2015)  (no  respondeat 
superior liability permitted under § 1983).   
       We need not address the merit or lack of merit in Johnson’s constitutional theories, 
though  we  recognize  how  important  fair  and  correct  adjudication  is  for  injured 
employees  and  their  employers.  The  Illinois  workers’  compensation  system,  like  the 
systems  of  other  states,  adjudicates  a  substantial  volume  of  disputes  between  injured 
employees and their employers, and we assume the system is not infallible. Nevertheless, 
decisions by arbitrators are subject to review by the Workers’ Compensation Commission 
and ultimately the state courts. See 820 ILCS 305/19. If a party believes an arbitrator has 
Nos. 16‐3255 & 16‐3559                                                                    Page 5 
 
erred in a particular case, that party should pursue those paths for review under state 
law, not bring a § 1983 suit based on alleged federal constitutional violations.         
      The judgment of the district court is AFFIRMED in appeal no. 16‐3255. Appeal no. 
16‐3559 is DISMISSED as unnecessary.